Exhibit 99.1 PennantPark Investment Corporation Announces Financial Results for the Quarter Ended June 30, 2010 NEW YORK, NY (Marketwire - August 04, 2010) - PennantPark Investment Corporation (NASDAQ: PNNT) today announces financial results for its third fiscal quarter ended June 30, 2010. HIGHLIGHTS Quarter Ended June 30, 2010 ($ in millions, except per share amounts) Investment portfolio $ 623.2 Net assets $ 345.3 Net asset value per share $ 10.94 Credit Facility (Cost $ 256.8) $ 236.1 Investment portfolio composition and yield: Subordinated debt, second lien secured debt, senior secured debt, and equity (core) $ 602.5 Senior secured debt (non-core) $20.7 Weighted average yield on debt investments 11.9% Weighted average yield on core investments 12.3% Weighted average yield on non-core investments 2.7% Operating Results: Net investment income $ 8.8 Net investment income per share $0.28 Distributions declared per share $ 0.26 Portfolio Activity: Purchase of long term investments $ 93.8 Sales and repayments of long term investments $ 59.2 Number of new portfolio companies invested 3 Number of existing portfolio companies invested 4 Number of portfolio companies at end of period 42 Except where the context suggests otherwise, the terms “we,” “us,” “our,” "Company" or“PennantPark Investment” refer to PennantPark Investment Corporation and its Subsidiaries. CONFERENCE CALL AT 10:00 A.M. ET ON AUGUST 5, 2010 The Company will also host a conference call at 10:00 a.m. (Eastern Time) on Thursday, August 5, 2010 to discuss the quarterly results. All interested parties are welcome to participate. You can access the conference call by dialing (800) 967-7134 approximately 5-10 minutes prior to the call.
